DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-15 are objected to because at the outset the dependent claims should begin with “The claim”.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
Claims 11,13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Ammonia synthesis gas is achieved by the process of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Korchnack et al (WO 90/06281) in view of Joshi et al (US 6,015,450).
Applicants’ claimed invention is directed to a process for producing an ammonia synthesis gas, said process comprising the steps of: reforming a hydrocarbon feed in a reforming section thereby obtaining a synthesis gas comprising CH4, CO, Co2, H2 and H20; shifting the synthesis gas in a shift section comprising one or more shift steps in series; optionally wash the synthesis gas leaving the shift section with water sending a process condensate originating from cooling and washing the synthesis gas leaving the shift section to a process condensate stripper, wherein dissolved shift byproducts and dissolved gases are stripped out of the process condensate using steam resulting in a steam stream; adding at least part of said steam stream from the process condensate stripper to the synthesis gas downstream the reforming section, upstream the last shift step, wherein the steam/carbon ratio in the reforming step and the shift steps is less than 2.6.
Korchnack teaches a process for making ammonia. The process comprises a reforming (28) step. Thereafter the syngas is treated in a HTS (240) and a LTS (252). The shifted syngas is then cooled and a process condensate comprising methanol and other impurities is removed in a knock-out drum (268). The condensate comprising methanol and other impurities is returned to the LTS (252) via lines 286, 294, 248 and 250. The temperature in the HTS (240) is 300-400°C (page 23, lines 14-17). The steam to carbon ratio is preferably 0.3:1 to 2.0:1 (page 20, lines 1-2). The reforming can take place in an ATR (page 3, lines 22-25) at space velocities below 12000hr-1 (page 7, lines 4-7). The syngas is finally purified in a PSA (274) resulting in a syngas free of CO2 (Table II). A NH3 loop gas (282) is used to produce ammonia. 
See page 3, line 22; page 4, line 16; page 8, line 14; page 9, line 22; page 13, lines 2-14; page 23, lines 6-21; page 24, lines 24-29; page 34, line 19; page 35, line 11; page 36, lines 18-32; page 43 line 33; page 44, line 1; Figs 11 and 16 and Table II.
The subject-matter of claims 1, 3, 5-7, 9-11 and 13-15 therefore differs from this known process in that the process condensate is treated in a steam stripper to obtain a stream comprising the methanol and other impurities from the condensate.
The problem to be solved by the present invention may therefore be regarded as reducing the amount of water recycled to the LTS. However, Joshi teaches a process for treating a syngas in a separator (116) to remove condensate. Then the condensate is treated with steam in a steam stripper (144). The steam stream (149) comprising methanol and other impurities is recycled to the reformer.  See column 1, lines 16-41; column 2, line 37; column 3, line 2; column 3, line 37; column 4, line 43 and Figs. 1 and 2.
The solution proposed in claims 1, 3, 5-7, 9-11 and 13-15 of the present application cannot be considered to have an inventive step. Therefore, a person skilled in the art before the effective filing date of the claimed invention starting from Korchnack posed with the problem of reducing the amount of recycled water in Joshi finds a solution to this problem, namely to steam strip the condensate to obtain a stream with higher concentration of methanol and other impurities to be recycled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Korchnack et al (WO 90/06281) in view of Joshi et al (US 6,015,450) as applied to claims 1, 3, 5-7, 9-11 and 13-15  above, and further in view of Schioedt (WO 2010/000387) and Fillippi et al (US 2015/0014596 A1).
Regarding claims 2, 4, 8 and 12 Schioedt teaches using Zn/Al oxide catalysts as HTS catalysts in a process for enriching a synthesis gas in hydrogen by conversion of carbon monoxide and steam over a catalyst containing oxides of zinc and aluminum with one or more promoter.  See page 3, lines 21-27; page 3, line 29- page 4, line 4; page 6, lines 18-32 and Table 2. 
	It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to use a well-known shift catalyst as suggested by Schioedt in the shift reactor of Korchnack.
	Regarding the nitrogen wash, Fillippi in the same filed of endeavor, for producing ammonia synthesis gas teaches that a high-temperature shift, then CO2 removal, drying and nitrogen wash to remove inerts. The high-temperature shift forces a steam-to- carbon ratio in the ATR feed to around 3, which increases the size of the equipment in the ATR and HTS effluent cooling sections, and energy consumption.   See paragraph 0014.
	Fillippi discloses the adoption of the primary reformer, in the prior art, is considered an advantage because it reduces the consumption of oxidant and energy, despite the need of a complex equipment, namely the primary reformer and usually a pre-reformer. The term of energy consumption refers generally to heat required for heating the process streams and/or to produce hot steam.  See paragraph 0034.
	It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the nitrogen wash of Fillippi in Korchnack to remove the inerts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622